Order entered December 14, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00783-CV

                        WILLIE E. WALLS, III, ET AL., Appellants

                                               V.

           CAPELLA PARK HOMEOWNERS' ASSOCIATION, INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-14480

                                           ORDER
       Before the Court is appellee’s December 12, 2016 unopposed second motion for an

extension of time to file a brief. We GRANT the motion. Appellee shall file a brief by January

16, 2016. We caution appellee that further requests for extensions of time will be disfavored.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE